MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                     Nov 25 2020, 9:13 am

court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Christopher Sturgeon                                         Curtis T. Hill, Jr.
Clark County Public Defender Office                          Attorney General of Indiana
Jeffersonville, Indiana
                                                             Robert J. Henke
                                                             David E. Corey
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of J.L. and T.L.,                              November 25, 2020
Children in Need of Services,                                Court of Appeals Case No.
                                                             20A-JC-281
M.L., Father,1
                                                             Appeal from the
Appellant-Respondent,                                        Clark Circuit Court
         v.                                                  The Honorable
                                                             Vicki L. Carmichael, Judge
                                                             The Honorable
Indiana Department of Child                                  Joni L. Grayson, Magistrate
Services,
Appellee-Petitioner.




1
 Mother admitted that J.L. and T.L. were children in need of services and does not participate in this appeal.
Appellant’s App. Vol. 2 at 34-36.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020                       Page 1 of 25
                                                                 Trial Court Cause Nos.
                                                                 10C04-1910-JC-125
                                                                 10C04-1910-JC-126




      Kirsch, Judge.


[1]   In this consolidated appeal, M.L. (“Father”) appeals from the juvenile court’s

      dispositional order following the determination that J.L. and T.L. (“the

      Children”) were children in need of services (“CHINS”).2 He raises the

      following two issues for our review:

              I. Whether the juvenile court committed clear error when it
              determined that the Children were CHINS; and


              II. Whether the juvenile court abused its discretion when it
              ordered Father to meet certain requirements and participate in
              services under the dispositional order.


[2]   We affirm.




      2
       This court granted Father’s motion to consolidate the appeal involving T.L. under 20A-JC-282 with this
      appeal. Appellant’s App. Vol. 2 at 172.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020              Page 2 of 25
                                 Facts and Procedural History
[3]   On October 28, 2019, the Clark County Office of the Indiana Department of

      Child Service (“DCS”) filed petitions alleging that J.L., born April 27, 2016,

      and T.L., born October 14, 2010, were CHINS. Appellant’s App. Vol. 2 at 6, 233.

      The petitions alleged that the Children were CHINS under Indiana Code

      section 31-34-1-1 based on allegations of substance abuse in the home, S.L.

      (“Mother”) having tested positive for methamphetamine, and Father’s pending

      charge for domestic battery against Mother. Id. at 6-7; 223-24. DCS did not

      remove the Children from the home at that time. Id. At the November 4, 2019

      initial hearing, Mother and Father denied the allegations in the petitions, were

      appointed counsel, and the matter was set for a fact-finding hearing on

      December 5, 2019. Id. at 23-24.


[4]   On December 5, 2019, Mother and Father entered a minute sheet admitting

      that the Children were CHINS. Id. at 34. Mother admitted that “she has

      substance abuse issues that need to be addressed [and] therefore [the Children

      are] CHINS; They accept intervention of [court] and agree to participate in

      services.” Id. Father admitted that the Children are CHINS “based on the

      [Mother’s] admission to drug abuse. [Father] agrees to the psychological

      assessments, looking for D/M counseling.” Id. On December 9, 2019, the

      juvenile court accepted the admissions of Mother and Father that the Children

      were CHINS. Id. at 35-36. On December 12, 2019, Father sought to withdraw

      his prior admission that the Children were CHINS, and on December 19, 2019,

      the juvenile court granted Father’s request to withdraw his admission that the

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 3 of 25
      Children were CHINS and held a fact-finding hearing. Appellant’s App. Vol. 2 at

      163-64.

[5]   At the fact-finding hearing, Family Case Manager (“FCM”) Raven Roberson

      (“FCM Roberson”) testified that her involvement began when DCS received a

      report about the family regarding concerns that Mother was abusing substances

      and an allegation of a domestic violence incident between Mother and Father.

      Fact-Finding Hearing Tr. Vol. 2 at 12. FCM Roberson stated she first went to

      T.L.’s school to speak with him, but T.L. did not tell her anything about drug

      use in the home; she did not speak with J.L. because he was only three years

      old at the time. Id. at 13. FCM Roberson then went to Mother and Father’s

      residence and knocked on the door for “several minutes with no answer at the

      door.” Id. FCM Roberson eventually contacted local law enforcement and

      with law enforcement’s assistance was then able to go into the residence and

      speak with Mother and Father. Id. at 13-14.


[6]   FCM Roberson first spoke with Mother, who denied using drugs. Id. at 14.

      FCM Roberson stated that Mother agreed to take a drug screen while Father

      did not. Id. She also confirmed that Mother had filed a report with the

      Sellersburg Police Department in December 2018 that alleged that Father had

      been abusing her throughout their ten-year relationship. Id. at 14-15. FCM

      Roberson stated that Father denied that the domestic violence occurred, that

      Mother denied the domestic violence occurred, and Mother claimed that the

      report she filed was false. Id.



      Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 4 of 25
[7]   FCM Roberson testified that Mother’s drug screen returned positive for

      amphetamine and methamphetamine. Id. at 15. Mother denied using drugs

      but agreed to take a second drug test, which also returned positive for

      amphetamine and amphetamine at “higher levels.” Id. Following Mother’s

      two positive drug screens, FCM Roberson offered Mother and Father a

      program of informal adjustment. Id. at 15-16. FCM Roberson stated that

      Father had verbally agreed to the informal adjustment and that he had “shown

      up for meetings when we ask him to but as far as doing screens or anything like

      that or participating in any services he has not done that.” Id. at 16. FCM

      Roberson administered Mother a third drug screen that also tested positive for

      amphetamine and methamphetamine at “very high levels.” Id. at 17. In

      arranging the informal adjustment, FCM Roberson attempted to hold a child

      and family team meeting, but Mother and Father failed to bring the people who

      would serve as a support system to help them with the program, so DCS was

      “never able to go forward” with the informal adjustment Id. at 16. FCM

      Roberson explained that her concerns for the Children were that Mother was

      home all day with three-year-old J.L. while T.L. was at school, that it was

      “unknown when she’s using if she’s impaired while she’s taking care of [J.L.]

      while he’s at home” and that Mother had stopped doing drug screens. Id. at 17.


[8]   On cross-examination, FCM Roberson acknowledged that the domestic

      violence charges filed against Father were dismissed without prejudice on

      October 28, 2019. Id. at 19-20; Father’s Ex. 1. FCM Roberson further indicated

      that, although she had no drug screens from Father, because he had never

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 5 of 25
      provided a drug screen, she had “concerns” that Father was also using drugs

      but acknowledged that there was no evidence of positive drug screens. Fact-

      Finding Tr. Vol. 2 at 20. She also indicated that when she had been inside the

      residence it appeared clean and orderly and that there was food in the kitchen

      and pantries. Id. at 20-21.


[9]   FCM Ben Peterhansen (“FCM Peterhansen”), who had been working on the

      case for three months after receiving it from FCM Roberson, first attempted to

      begin services for the family through the informal adjustment. Id. at 22-23.

      FCM Peterhansen testified that Father was seeking substance abuse treatment

      at “North Clark and that he would like to look at some other options on top of

      it.” Id. at 22. FCM Peterhansen testified that he had offered Father services,

      including a substance abuse assessment but that Father never completed the

      assessment, even though the assessment had been rescheduled on two

      occasions. Id. at 23. He stated that both Father and Mother had been

      “minimally compliant” with the home-based case work that had been referred

      two months earlier, and that neither Father nor Mother had fully started any

      services. Id. FCM Peterhansen had also tried unsuccessfully on four occasions

      to hold a child and family team meeting, and by the time of the fact-finding they

      still had not held a child and family team meeting, which prevented him from

      being able to identify other needs. Id. at 23-24. FCM Peterhansen added that

      Father told him that both he and Mother “have a substance abuse history, are

      both going to North Clark, are on weekly Suboxone” and that “they would be

      open to receiving more substance abuse treatment.” Id. at 24.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 6 of 25
[10]   FCM Peterhansen was concerned about substance abuse in the home because

       Father had never taken a drug screen, and FCM Peterhansen could not verify

       whether Father was using drugs, including Suboxone. Id. at 24-25. FCM

       Peterhansen confirmed that Mother and Father still resided in the same home

       with the Children and that Father slept during the day and was unable to care

       for the Children. Id. at 26. The juvenile court asked FCM Peterhansen if

       Mother had been present on his visits to the home, and he responded

       affirmatively. Id. at 29. With respect to whether Father had been present in the

       home, FCM Peterhansen stated Father had not been present “every time” he

       had been in the home but that Father had “been there one or two times that I

       have been there” and that he estimated he had been to the home five times. Id.

       When asked whether, when he had been in the home when Father was not

       there, if any other caregivers had been in the home, he stated “[n]ot that I’ve

       observed.” Id.


[11]   Father testified that he works for an alarm company in Louisville, Kentucky

       and that Mother is at home while he is at work. Id. at 31. Father said that he

       asked his parents, who live two streets over, to come over more often to his

       home when the CHINS cases first began. Id. at 31-32. Father denied having a

       drug problem, acknowledged that he saw a doctor for Suboxone treatment, and

       stated that if he was tested for drugs it would show nothing but Suboxone. 3 Id.




       3
        Father also took Neurontin which he described as a “nerve pill” that was a “non-narcotic” he used to treat a
       pinched nerve in his neck. Fact-Finding Hearing Tr. Vol. 2 at 32.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020                Page 7 of 25
at 32. He responded affirmatively when asked whether Mother “needs some

assistance and help” with respect to her substance abuse. Id. at 35. Father

acknowledged that he needed more help in the home because he was possibly

getting another job, which meant less time at home. Id. at 35-36; 45-46. He

stated that his father comes to the home “a few days” each week. Id. at 36.

Father testified that it was his belief that the Children were safe, even when he

was not home and when the Children were in Mother’s care, and that DCS did

not need to be involved. Id. With respect to Mother’s drug use, the following

exchange occurred:

        Q: Do you know that she uses substances?


        A: Do I acknowledge it? Yeah. I mean I know that yes.


        Q: You know that she does?


        A: Yeah.


        Q: Did you know she was using methamphetamine?


        A: No.


        Q: What substances does she use?


        A: I guess methamphetamine obviously.


Id. at 43-44. He further acknowledged that there had to be someone to care for

the Children if Mother was using methamphetamine. Id. at 44.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 8 of 25
[12]   At the conclusion of the fact-finding hearing, the juvenile court determined that

       the Children were CHINS, stating


               I’m going to find that there are obviously times and situations
               where these Children are left in the care of their mother who has
               admitted that the children are children in need of services. And
               the father has not presented the court with a safety plan that
               insures [sic] that the children will have a sober care giver at all
               times he’s at work. It’s disconcerting to the Court that you
               would think sir, that your wife, who has admitted to having a
               substance use issue has asked for help and who has tested
               positive for illicit substances on several occasions that you
               somehow would come here and say yeah the kids are okay when
               I’m with her. Or okay if they’re not, my parents come by a
               couple times a week, thinking that that’s sufficient. Because it’s
               not.


       Id. at 48-49. The juvenile court also noted that, while it could not order Father

       to take a drug screen, it encouraged Father to do so because it “sure would go a

       long way toward helping me understand what’s at the root of all this.” Id. at

       50.


[13]   On January 3, 2020, the juvenile court entered its orders determining that the

       Children were CHINS and finding as follows:


               2) Respondent Mother admitted to the children being in need of
               services due to her issues with substance use.


               3) Father acknowledges that he is aware of Mother’s substance
               use.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 9 of 25
               4) The children are left in the care of Respondent Mother who
               has admitted to the children being CHINS based on her
               substance use issues.


               5) Respondent Father does not have an adequate plan to ensure
               that the children will have a sober care giver at all times.


       Appellant’s App. Vol. 2 at 120-21; Appellant’s App. Vol. 3 at 130-31.


[14]   On January 9, 2020, the juvenile court held the dispositional hearing.

       Appellant’s App. Vol. 2 at 164. The juvenile court admitted the previously-filed

       predispositional report into evidence, which included a safety plan.

       Dispositional Hearing Tr. Vol. 2 at 9; Appellant’s App. Vol. 2 at 111-12; Appellant’s

       App. Vol. 3 at 121-22. Father, who was represented by counsel, stated to the

       juvenile court that he did not “agree to any” of the contents of the

       predispositional report, but his counsel did not make a specific objection. Id. at

       10. FCM Peterhansen described the substance of the predispositional report’s

       requirements, which included not using illegal drugs, submitting to drug

       screens, not committing acts of domestic violence, and completing

       psychological, parenting, and substance abuse assessments and following their

       recommendations. Id. at 10-11. DCS requested the domestic violence

       assessment because “there were concerns in the report about domestic

       violence.” Id. at 12. The juvenile court accepted the recommendations in the

       predispositional report, incorporated them into the dispositional order’s

       findings and conclusions, and ordered Father to complete a drug screen that




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 10 of 25
       same day. Id. at 13, 15. Following the hearing, the juvenile court entered the

       dispositional order.4 Appellant’s App. Vol. 2 at 122-26. Father now appeals.


                                        Discussion and Decision

                                         I.       CHINS Adjudication
[15]   Father challenges the Children’s adjudications as CHINS. Where, as here, a

       juvenile court enters findings of fact and conclusions of law in a CHINS

       decision, we apply a two-tiered standard of review. In re Des. B., 2 N.E.3d 828,

       836 (Ind. Ct. App. 2014). We first consider whether the evidence supports the

       findings and then whether the findings support the judgment. Id. We may not

       set aside the findings or judgment unless they are clearly erroneous. Id.

       Findings are clearly erroneous when the record contains no facts to support

       them either directly or by inference, and a judgment is clearly erroneous if it

       relies on an incorrect legal standard. Id. We give due regard to the juvenile

       court’s ability to assess witness credibility and do not reweigh the evidence; we

       instead consider the evidence most favorable to the judgment with all

       reasonable inferences drawn in favor of the judgment. Id. We defer

       substantially to findings of fact, but not to conclusions of law. Id.




       4
        On January 10, 2020, the juvenile court ordered the Children removed from Parents’ care because Mother
       continued to test positive for drugs, Father left the courthouse after the hearing and failed to submit to the
       drug screen that the juvenile court had previously ordered, and DCS could not ensure that the Children had
       sober caregivers. Appellant’s App. Vol. 2 at 127-28. The Children were later placed with their paternal
       grandparents. Id. at 145-46.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020                  Page 11 of 25
       Unchallenged findings “must be accepted as correct.” Madlem v. Arko, 592

       N.E.2d 686, 687 (Ind. 1991).

[16]   A CHINS proceeding is civil in nature, so DCS must prove by a preponderance

       of the evidence that a child is a CHINS as defined by the juvenile code. In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2010). The CHINS petition was filed pursuant

       to Indiana Code section 31-34-1-1, which states:

               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision:


               (A) when the parent, guardian, or custodian is financially able to
               do so; or


               (B) due to the failure, refusal, or inability of the parent, guardian,
               or custodian to seek financial or other reasonable means to do so;
               and


               (2) the child needs care, treatment, or rehabilitation that:


               (A) the child is not receiving; and


               (B) is unlikely to be provided or accepted without the coercive
               intervention of the court.



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 12 of 25
[17]   A CHINS adjudication focuses on the needs and condition of the child and not

       the culpability of the parent. In re N.E., 919 N.E.2d at 105. The purpose of a

       CHINS adjudication is not to punish the parent but to provide proper services

       for the benefit of the child. Id. at 106. “[T]he acts or omissions of one parent

       can cause a condition that creates the need for court intervention.” Id. at 105.

       “A CHINS adjudication can also come about through no wrongdoing on the

       part of either parent[.]” Id.


               While we acknowledge a certain implication of parental fault in
               many CHINS adjudications, the truth of the matter is that a
               CHINS adjudication is simply that - a determination that a child
               is in need of services. Standing alone, a CHINS adjudication
               does not establish culpability on the part of a particular parent.
               Only when the State moves to terminate a particular parent’s
               rights does an allegation of fault attach. We have previously
               made it clear that CHINS proceedings are “distinct from”
               involuntary termination proceedings. The termination of the
               parent-child relationship is not merely a continuing stage of the
               CHINS proceeding. In fact, a CHINS intervention in no way
               challenges the general competency of a parent to continue a
               relationship with the child.


       Id. (citations omitted).


[18]   Father argues that the evidence was insufficient to prove that the Children were

       CHINS, and he contends that Findings 2, 4, and 5 do not support the judgment.

       We note at the outset that while Father challenges how the trial court used

       those findings to support the CHINS adjudication, he does not specifically

       challenge them as clearly erroneous or unsupported by the evidence. Thus, we

       accept the unchallenged findings as correct. See Madlem, 592 N.E.2d at 687.
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 13 of 25
[19]   Father argues that in Findings 2 and 4 the trial court erroneously used Mother’s

       admissions about her substance abuse and that the Children were CHINS

       against him. He cites In re K.D. 962 N.E.2d 1249 (Ind. 2012) and In re T.N., 963

       N.E.2d 467 (Ind. 2012) in support of his position. With respect to Father’s

       arguments that the trial court used Mother’s admissions against him, we agree

       with DCS that Father’s reliance on In re K.D. and In re T.N. is misplaced. In In

       re K.D., the Indiana Supreme Court held that the stepfather had a due process

       right to a fact-finding even when the children’s mother admitted that the

       children were CHINS. 962 N.E.2d at 1259. In In re T.N., a companion case

       issued the same day, the Indiana Supreme Court held that “when one parent

       wishes to admit and one parent wishes to deny the child is in need of services,

       due process requires the trial court to conduct a factfinding.” 963 N.E.2d at

       469. Contrary to Father’s assertions, these cases do not stand for the

       proposition that a trial court cannot consider a parent’s admission that her

       children are CHINS at a subsequent fact-finding; rather, they address the

       necessity of holding a fact-finding hearing if one parent does not wish to admit

       a child is CHINS. Here, Father initially admitted that the Children were

       CHINS, and when he asked to withdraw his admission, the trial court allowed

       him to do so and held a fact-finding hearing. Appellant’s App. Vol. 2 at 34-36;

       Fact-Finding Hearing Tr. Vol. 2 at 9-12. Unlike the respondents in In re K.D. and

       In re T.N., who received contested dispositional hearings but did not receive

       fact-finding hearings, Father received a fact-finding hearing when he withdrew

       his admission and was able to present testimony and evidence. Moreover,

       Father never challenged Mother’s admissions during the fact-finding and,
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 14 of 25
       instead, admitted he knew Mother was using methamphetamine, was taking

       care of the Children, and needed help. Id. at 31-32, 35, 43-44. We cannot say

       that the juvenile court improperly used Mother’s admissions against Father.


[20]   With respect to Finding 5, Father argues that the juvenile court erred by shifting

       the burden of proof to him when it found that “Respondent Father does not

       have an adequate plan to ensure that the children will have a sober care giver at

       all times.” Appellant’s App. Vol. 2 at 121; Appellant’s App. Vol. 3 at 131. Father

       also maintains that Indiana Code section 31-34-12-3 places the burden of proof

       in a CHINS case squarely on DCS, and that the sole circumstances that allow

       any burden shifting are Indiana Code section 31-34-12-4, which provides for a

       rebuttable presumption that a child is a CHINS in specified circumstances

       where a child has been injured, and Indiana Code section 31-34-12-4.5, which

       provides for a rebuttable presumption that a child is a CHINS in circumstances

       involving certain offenses.


[21]   We agree with Father that DCS bears the burden of proving its case by a

       preponderance of the evidence. See Ind. Code § 31-34-12-3; In re N.E., 919

       N.E.2d at 105. We further agree with Father that Indiana Code sections 31-34-

       12-4 and 4.5 are instances in which the legislature has allowed for burden

       shifting in certain scenarios. We do not believe, however, that any such burden

       shifting occurred in this case as DCS maintained the burden of proving that the




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 15 of 25
Children were CHINS throughout the proceedings.5 Here, Father testified at

the fact-finding hearing after DCS had concluded its case-in-chief that he did

not believe DCS needed to be involved at all and that he had asked the

Children’s paternal grandparents to come over to the home to watch the

Children. Fact-Finding Hearing Tr. Vol. 2 at 31-32, 36, 46. With respect to

Mother’s drug use, Father admitted that he knew Mother was using

methamphetamine and that she needed assistance and help with her substance

use issues. Id. at 43-44. Father also admitted that someone other than Mother

had to care for the Children if she was using methamphetamine, and when

questioned by the juvenile court about a safety plan and who would care for the

Children while Father was at work, Father responded that paternal

grandparents were only at the home a couple of times a week. Id. at 44, 46.

After hearing both Father and DCS present evidence regarding the Children’s

safety and well-being and Father’s ability to provide care for the Children in

light of Mother’s substance use issues and his work schedule, the juvenile court

provided its assessment of Father’s testimony stating that Father lacked “a




5
 We note that the “burden of going forward” with the evidence may shift during the course of a trial.
Redington v. State, 121 N.E.3d 1053, 1065 (Ind. Ct. App. 2019) (citing Calumet Motor Sales of Hammond, Inc. v.
M.F. Cooper Builders, Inc., 140 Ind. App. 624, 221 N.E.2d 438, 441 (1966) (“Once plaintiff-appellee introduced
evidence to establish the essential elements of his cause of action, the burden of going forward shifted to the
defendant-appellant to introduce evidence if, in its opinion, the evidence produced by plaintiff was not
correct.”)). As noted, DCS bore the burden to prove by a preponderance of the evidence that the Children
were CHINS.



Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020                 Page 16 of 25
       safety plan that insures that the children will have a sober care giver” while

       Father was at work. Id. at 49. The juvenile court added that it was:


               [D]isconcerting to the Court that you would think sir, that your
               wife, who has admitted to having a substance use issue has asked
               for help and who has tested positive for illicit substances on
               several occasions that you somehow would come here and say
               yeah the kids are okay when I’m with her. Or okay if they’re not,
               my parents come by a couple times a week, thinking that that’s
               sufficient. Because it’s not.


       Id. In light of all the testimony and evidence presented at the fact-finding

       hearing, we cannot say that Finding 5 improperly shifted the burden to Father.

[22]   Father also contends that the findings do not support the judgment because

       there was no evidence presented that Mother’s drug use seriously impaired or

       endangered the Children. In support, Father cites In re S.M., 45 N.E.3d 1252

       (Ind. Ct. App. 2015), Ad.M. v. Indiana Department of Child Services, 103 N.E.3d

       709, 710 (Ind. Ct. App. 2018), and C.M. v. Indiana Department of Child Services,

       130 N.E.3d 1149 (Ind. Ct. App. 2019), in which panels of this court reversed

       CHINS adjudications. Specifically, he argues that DCS did not prove a

       connection between Mother’s drug use and the Children’s lack of a sober

       caregiver.

[23]   In S.M., we reversed a CHINS adjudication that was based in part on the

       mother’s use of marijuana while pregnant. 45 N.E.3d at 1253-54. We noted

       that the mother had a history of sporadic marijuana use and the child was born

       with marijuana positive meconium, but each drug screen the mother provided

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 17 of 25
       during the CHINS proceedings was negative for illegal substances. Id. at 1256.

       The mother also stopped using marijuana when she realized she was pregnant.

       Id.


[24]   In Ad.M, we reversed a CHINS determination because “evidence of one

       parent’s use of marijuana and evidence that marijuana ha[d] been found in the

       family home, without more, does not demonstrate that a child has been

       seriously endangered for purposes of Indiana Code [s]ection 31-34-1-1.” 103

       N.E.3d at 713-14.

[25]   In C.M. we reversed a CHINS adjudication and, citing Ad.M, observed that

       while evidence was presented at the fact-finding hearing that Mother might

       have used marijuana to self-medicate and may have consumed alcohol in

       excess, there was no evidence regarding “when, where, or how many times

       C.M. had seen Mother use marijuana or consume alcohol in excess.” 130

       N.E.3d at 1157. We also noted that there was “nothing in the record to show

       that Mother ever used marijuana in C.M.’s presence.” Id.


[26]   We find those cases distinguishable because none of them involved a parent

       who specifically admitted that the child was CHINS due to the parent’s drug

       use as was the case here, nor do they necessarily require DCS to show that

       Mother used methamphetamine in the Children’s presence or that DCS was




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 18 of 25
       required to remove the Children.6 As previously noted, Father admitted he

       knew that Mother used methamphetamine and that Mother could not care for

       the Children if she was using drugs and that he recognized that Mother needed

       assistance with substance abuse. Fact-Finding Tr. Vol. 2 at 35-36, 43-44.

       Mother’s admission that the Children were CHINS due to her ongoing drug use

       encompasses the element that “the child’s physical or mental condition is

       seriously impaired or seriously endangered” as required by statue. Ind. Code § 31-

       34-1-1 (emphasis added); Appellant’s App. Vol. 2 at 34, 120-21; Appellant’s App.

       Vol. 3 at 130-31. Father did not contest Mother’s admission during the fact-

       finding hearing. We also note that Father had been only “minimally

       compliant” in the referrals that had been recommended by DCS, as he did not

       believe he needed such services. Fact-Finding Hearing Tr. Vol. 2 at 22, 36. The

       aim of a CHINS inquiry is to determine if a child’s circumstances require

       services that are unlikely to be provided absent court intervention. Matter of

       E.Y., 126 N.E.3d 872, 877 (Ind. Ct. App. 2019). Therefore, DCS presented

       sufficient evidence to prove the elements of Indiana Code section 31-34-1-1.


                                          II. Dispositional Order
[27]   Father contends that the trial court abused its discretion by imposing

       requirements on him in the dispositional order that were unrelated to the




       6
        We note that, on January 10, 2020, the Children were removed from Mother and Father’s care due to
       Mother’s continuing to test positive for drugs and Father’s failure to take a court-ordered drug screen because
       DCS could not ensure that the Children had sober caregivers. Appellant’s App. Vol. III at 127-28.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020                 Page 19 of 25
       behavior or circumstances revealed by the evidence. Following a CHINS

       determination and a dispositional hearing, the trial court issues a dispositional

       order that details the plan of care, treatment, or rehabilitation required to

       address the needs of the Child, which includes the entry of findings and

       conclusions. See Ind. Code §§ 31-34-19-1, 31-34-19-10. “Although the [trial]

       court has broad discretion in determining what programs and services in which

       a parent is required to participate, the requirements must relate to some

       behavior or circumstance that was revealed by the evidence.” In re A.C., 905

       N.E.2d 456, 464 (Ind. Ct. App. 2009). This court has recognized that forcing

       unnecessary requirements on parents whose children have been determined to

       be CHINS can set them up for failure and can result in failed reunification of

       the family and even the termination of parental rights. Id. at 464-65.


[28]   Specifically, Father contends that the following requirements of the

       dispositional order were in violation of his constitutional rights because they

       were vague and arbitrary and based on boilerplate language:


               f. If a program or programs is/are recommended by the Family
               Case Manager or other service provider, enroll in that program
               [sic] a reasonable time, not to exceed thirty (30) days and
               participate in the program as scheduled by that program without
               delay or missed appointments. If required to obtain an
               assessment, arrange to complete that assessment within thirty
               (30) days.


               ....




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 20 of 25
        j. Maintain suitable, safe and stable housing with adequate
        bedding, functional utilities, adequate supplies of food and food
        preparation facilities. Keep the family residence in a manner that
        is structurally sound, sanitary, clean, free from clutter and safe
        for the children.


        k. Secure and maintain a legal and stable source of income,
        which may include employment, public assistance, Social
        Security and/or child support payments that are adequate to
        support all the household members, including the children.


        l. Assist in the formulation and implementation of a protection
        plan which protects the children from abuse or neglect from any
        person.


        m. Ensure that the children are properly clothed, fed and
        supervised. If they are of school age, ensure the children are
        properly registered/enrolled in and attending school or provide
        verification that the children are participating in an approved
        educational program. Fully cooperate with each child’s school
        regarding any issues concerning that child.


        ....


        o. Not consume any alcohol.


        p. Obey the law.


        ....


        t. Complete a psychological evaluation(s) as referred and
        approved by DCS and successfully complete any
        recommendations that result from the evaluation(s).


Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 21 of 25
               u. Meet with medical/psychiatric personnel, as directed by the
               medical/psychiatric personnel and take all prescribed
               medications as in the doses and frequencies specified in the
               prescriptions.


               ....


               w. Meet all the medical and mental health needs of the children
               in a timely and complete manner. This includes but is not
               limited to, following all directions of the nurses/doctors,
               attending all appointments as scheduled and giving all
               medications prescribed for the above named children in the
               prescribed doses at the prescribed times.


               ....


               z. Provide children with a safe, secure and nurturing
               environment that is free from abuse and neglect and be an
               effective caregiver who possesses the necessary skills, knowledge
               and abilities to provide the children with this type of environment
               on a long-term basis to provide the children with permanency.


       Appellant’s App. Vol. 2 at 122-26.


[29]   DCS maintains that Father has waived his challenges to the dispositional

       order’s requirements on the grounds that they violated his constitutional rights

       because they are arbitrary and vague and based on boilerplate language by

       failing to object to the imposition of the requirements on those bases at the

       dispositional hearing. We agree with DCS that Father has waived these

       arguments with respect to the dispositional order. At the dispositional hearing,

       Father, who was represented by counsel, stated that he “did not agree” to any

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 22 of 25
       of the predispositional report’s requirements and that he generally objected to

       the parenting assessment, drug use assessment, and psychological evaluation,

       but he did not object on the bases that he now asserts on appeal. Dispositional

       Hearing Tr. Vol. 2 at 10-11. It is axiomatic that an argument cannot be presented

       for the first time on appeal. Ind. Bureau of Motor Vehicles v. Gurtner, 27 N.E.3d

       306, 311 (Ind. Ct. App. 2015). See also Plank v. Cmty. Hosps. of Ind., Inc., 981

       N.E.2d 49, 53 (Ind. 2013) (“[A]ppellate review presupposes that a litigant’s

       arguments have been raised and considered in the trial court.”); McBride v.

       Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 194 (Ind. Ct. App.

       2003) (“It is well established, however, that a party on appeal may waive a

       constitutional claim.”). Therefore, Father has waived his arguments

       concerning the dispositional order.

[30]   Waiver notwithstanding, we cannot say that the requirements Father challenges

       are an abuse of discretion. First, the dispositional order’s requirement in

       paragraph f that Father participate in services recommended by DCS or its

       service providers reiterates the order’s initial requirement that Father participate

       in treatment and services; it does not provide DCS the authority to create orders

       as Father contends. Appellant’s App. Vol. 2 at 123. With respect to the

       requirement in paragraph p that Father obey the law, Father (like all citizens) is

       already subject to that obligation. As to Father’s role in assisting with the

       formulation and implementation of a protection plan for the Children and

       protecting the Children from neglect in paragraphs l and z, we note that Father

       had already helped formulate a safety plan during the meeting held before the

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 23 of 25
       dispositional hearing when it was determined who would be providing care for

       Children when he was working. Dispositional Hearing Tr. Vol. 2 at 12-13;

       Appellant’s App. Vol. 2 at 111-12; Appellant’s App. Vol. 3 at 121-22. Similarly, we

       do not consider the dispositional order’s requirements in paragraphs j, k, m, u,

       and w to maintain suitable housing and suitable income, ensure that T.L.

       continues to attend school and to feed, clothe, supervise, and attend to the

       Children’s medical needs, and for Father, who is prescribed Suboxone and

       Neurontin, to meet with medical/psychiatric personnel to be an abuse of

       discretion. Appellant’s App. Vol. 2 at 124-25; Fact-Finding Hearing Tr. Vol. 2 at 33,

       46-47. Regarding paragraph p’s requirement to refrain from alcohol, we note

       that while alcohol abuse was not specifically mentioned during the fact-finding,

       it is related to maintaining sobriety, which was at issue during the proceedings.

       Fact-Finding Hearing Tr. Vol. 2 at 48-49. Likewise, the psychological evaluation

       ordered in paragraph t is linked to a concern about domestic violence charges

       that were filed against Father but eventually dismissed.7 Id. at 12, 14-16;

       Father’s Ex. 1.


[31]   Affirmed.




       7
         We also note that the juvenile court remains involved with the CHINS case and, among other matters,
       conducts periodic case review and permanency hearings at specified intervals. See e.g. Ind. Code § 31-34-21-2
       (providing that periodic case review must be conducted at least once every six months); Ind. Code § 31-34-21-
       7 (specifying that a permanency hearing must be held every twelve months). Moreover, Father may petition
       the juvenile court to modify the dispositional order in accordance with the procedures set forth in Indiana
       Code chapter 31-34-23.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020               Page 24 of 25
Pyle, J., and Tavitas, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-JC-281 | November 25, 2020   Page 25 of 25